DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 7/2/19 and 1/27/20 have both been considered and placed of record.  The initialed copy is attached herewith.

Claim Objections
Claim 18 is objected to because of the following informalities:  the claim is incomplete (i.e. ends with a comma).  For examination purpose, the Examiner assumes the claim would continue similarly as claims 4-6.  That is, after the comma, it follows “in comparison to a case where the voltage of the energy storage device is larger than the low voltage threshold.”  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-4, 7, 11 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,388,995. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, the pending claim is very similar to patent claim 1 except for pending claim 1 calls for the limitations “monitoring operation when the movable body is parked… in comparison to a case where the movable body is not parked.”  Patent claim 1 calls for the limitation “monitoring operation when the load is under suspension… in comparison to a case where the load is in operation.”  In view of the description in the disclosure on para 28 of both applications wherein “the state where the load 500 is under suspension indicates a state where the movable body such as a vehicle is parked or is parked for a long period.”  Hence pending claim 1 and patent claim 1 are similar.
Re claims 2 and 3, they are similar to patent claims 2 and 3 except for the limitation “while the movable body is parked.”  Patent claims 2 and 3 have the limitation “while the load is under suspension.”  The same reason applied to pending 1 applies here as well.
Re claim 4, it is similar to patent claim 4.
Re claim 7, it is similar to patent claim 5.
	Re claim 11, it is similar to patent claim 6.
the movable body is parked… in comparison to a case where the movable body is not parked.”  Patent claim 7 calls for the limitation “monitoring operation when the load is under suspension… in comparison to a case where the load is in operation.”  In view of the description in the disclosure on para 28 of both applications wherein “the state where the load 500 is under suspension indicates a state where the movable body such as a vehicle is parked or is parked for a long period.”  Hence pending claim 15 and patent claim 7 are similar.
	Re claims 16-18, they mirrored apparatus pending claims 2-4 except the limitations are phrased as method steps.

Allowable Subject Matter
Claims 5, 6, 8-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087